Exhibit 10.1
 
FXCM HOLDINGS, LLC
A Delaware Limited Liability Company
 
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
Dated as of December 1, 2010
THE LIMITED LIABILITY COMPANY INTERESTS IN FXCM HOLDINGS, LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS THIRD
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER
TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE
APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS THIRD AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AND ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE APPLICABLE
MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY
COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR
ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. Terms Generally
    9  
 
       
ARTICLE II GENERAL PROVISIONS
    10  
Section 2.1. Formation
    10  
Section 2.2. Name
    10  
Section 2.3. Section Term
    11  
Section 2.4. Purpose; Powers
    11  
Section 2.5. Existence and Good Standing; Foreign Qualification
    11  
Section 2.6. Registered Office; Registered Agent; Principal Office; Other
Offices
    11  
Section 2.7. No State Law Partnership
    12  
Section 2.8. Admission
    12  
 
       
ARTICLE III CAPITALIZATION
    13  
Section 3.1. Units; Initial Capitalization; Schedules
    13  
Section 3.2. Authorization and Issuance of Additional Units
    13  
Section 3.3. Capital Accounts
    14  
Section 3.4. No Withdrawal
    17  
Section 3.5. Loans From Members
    17  
Section 3.6. No Right of Partition
    17  
Section 3.7. Non-Certification of Units; Legend; Units are Securities
    17  
 
       
ARTICLE IV DISTRIBUTIONS
    19  
Section 4.1. Distributions
    19  
Section 4.2. Limitation
    19  
Section 4.3. Successors
    19  
Section 4.4. Tax Distributions
    19  
Section 4.5. Tax Advances; Security Interest and Right of Set Off;
Indemnification
    20  
 
       
ARTICLE V ALLOCATIONS
    20  
Section 5.1. Allocations for Capital Account Purposes
    20  
Section 5.2. Allocations for Tax Purposes
    23  
Section 5.3. Members’ Tax Reporting
    25  
Section 5.4. Certain Costs and Expenses
    25  
 
       
ARTICLE VI MANAGEMENT
    25  
Section 6.1. Managing Member; Delegation of Authority and Duties
    25  
Section 6.2. Officers
    26  
Section 6.3. Liability of Members
    27  
Section 6.4. Indemnification by the Company
    28  
Section 6.5. Investment Representations of Members
    29  

i



--------------------------------------------------------------------------------



 



                Page  
 
       
ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS
    29  
Section 7.1. Member Withdrawal
    29  
Section 7.2. Bankruptcy
    29  
Section 7.3. Dissolution
    29  
Section 7.4. Transfer by Members
    30  
Section 7.5. Admission or Substitution of New Members
    31  
Section 7.6. Additional Requirements
    32  
Section 7.7. Mandatory Exchange
    33  
 
       
ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS
    33  
Section 8.1. Books and Records
    33  
Section 8.2. Information
    33  
Section 8.3. Fiscal Year
    33  
Section 8.4. Certain Tax Matters
    33  
 
       
ARTICLE IX MISCELLANEOUS
    35  
Section 9.1. Separate Agreements; Schedules
    35  
Section 9.2. Governing Law
    35  
Section 9.3. Successors and Assigns
    36  
Section 9.4. Amendments and Waivers
    36  
Section 9.5. Notices
    37  
Section 9.6. Counterparts
    37  
Section 9.7. Power of Attorney
    37  
Section 9.8. Entire Agreement
    38  
Section 9.9. Remedies
    38  
Section 9.10. Severability
    38  
Section 9.11. Creditors
    38  
Section 9.12. Waiver
    39  
Section 9.13. Further Action
    39  
Section 9.14. Delivery by Facsimile or Email
    39  
Section 9.15. Non-Occurrence of IPO
    39  

ii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
FXCM HOLDINGS, LLC
A Delaware Limited Liability Company
          This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
FXCM Holdings, LLC (the “Company”), dated and effective as of December 1, 2010
(this “Agreement”), is adopted, executed and agreed to, for good and valuable
consideration, by and among the Members (as defined below).
          WHEREAS, the Certificate of Formation of the Company (the
“Certificate”) was filed with the Office of the Secretary of State of Delaware
on November 17, 2005;
          WHEREAS, the Limited Liability Company Agreement of the Company, dated
as of January 10, 2007, was executed by the original members of the Company,
setting forth certain agreements as to the organization, management and
operation of the Company and the Members’ respective rights and obligations with
respect thereto (the “Original Agreement”);
          WHEREAS, as of January 17, 2008, the Original Agreement was amended
and restated in accordance with its terms (as amended by Amendment No. 1 thereto
effective as of December 31, 2009, the “First Amended and Restated Agreement”)
          WHEREAS, as of October 1, 2010, the First Amended and Restated
Agreement was amended and restated in accordance with its terms (the “Second
Amended and Restated Agreement”);
          WHEREAS, the requisite Members (as defined in the Second Amended and
Restated Agreement) wish to amend and restate the Second Amended and Restated
Agreement in accordance with its terms and, in connection therewith, to
(1) convert all outstanding limited liability company interests in the Company
into Class A Units (as defined below) and (2) admit FXCM Inc., a Delaware
corporation, as sole Managing Member of the Company; and
          WHEREAS, the parties hereto desire to enter into this Third Amended
and Restated Limited Liability Company Agreement of the Company.
          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
that the Second Amended and Restated Agreement is hereby amended and restated in
its entirety as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Definitions.
          Unless the context otherwise requires, the following terms shall have
the following meanings for purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



          “Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Sections 18-101 et seq., as it may be amended from time to time, and any
successor to the Act.
          “Additional Member” means any Person that has been admitted to the
Company as a Member pursuant to Section 7.5 by virtue of having received its
Membership Interest from the Company and not from any other Member or Assignee.
          “Adjusted Capital Account” means the Capital Account maintained for
each Member as of the end of each Fiscal Year of the Company, (a) increased by
any amounts that such Member is obligated to restore under the standards set by
Treasury Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such Fiscal Year, are reasonably expected to be allocated to such Member in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulations Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year, are reasonably expected to be made to
such Member in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Member’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 5.1(b)(i)
or Section 5.1(b)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Member in respect of a Unit shall be the
amount that such Adjusted Capital Account would be if such Unit were the only
interest in the Company held by such Member from and after the date on which
such Unit was first issued.
          “Adjusted Property” means any property the Carrying Value of which has
been adjusted pursuant to Section 3.3(d)(i) or Section 3.3(d)(ii).
          “Affiliate” when used with reference to another Person means any
Person (other than the Company), directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
other Person. In addition, Affiliates of a Member shall include all its
directors, managers, officers and employees in their capacities as such.
          “Agreed Value” of any Contributed Property means the fair market value
of such property or other consideration at the time of contribution as
determined by the Managing Member, without taking into account any liabilities
to which such Contributed Property was subject at such time.
          “Assignee” means any Transferee to which a Member or another Assignee
has Transferred all or a portion of its interest in the Company in accordance
with the terms of this Agreement, but that is not admitted to the Company as a
Member.
          “Assumed Tax Rate” means, for any taxable year, the highest marginal
effective rate of federal, state and local income tax applicable to an
individual resident in New York, New York (or, if higher, a corporation doing
business in New York, New York), taking account of any

 



--------------------------------------------------------------------------------



 



differences in rates applicable to ordinary income and capital gains and any
allowable deductions in respect of such state and local taxes in computing a
Member’s liability for federal income tax; provided that the Assumed Tax Rate
for ordinary income initially will be set at 55.0 percent, as adjusted by
decision of the Managing Member; and provided further that the Assumed Tax Rate
for ordinary income shall be recalculated at any time that the applicable tax
rates change.
          “Bankruptcy” means, with respect to any Person, (A) if such Person
(i) makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (B) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
          “Book-Tax Disparity” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to close.
          “Capital Account” means the capital account maintained for a Member
pursuant to Section 3.3.
          “Capital Contribution” means any cash, cash equivalents or the Fair
Market Value of other property that a Member contributes to the Company with
respect to any Unit or other Equity Securities issued by the Company (net of
liabilities assumed by the Company or to which such property is subject).
          “Carrying Value” means (a) with respect to a Contributed Property,
subject to the following sentence, the Agreed Value of such property reduced
(but not below zero) by all depreciation, amortization and cost recovery
deductions charged to the Members’ Capital Accounts in respect of such
Contributed Property, and (b) with respect to any other Company property,
subject to the following sentence, the adjusted basis of such property for
federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Section 3.3(d)(i) and Section 3.3(d)(ii)

 



--------------------------------------------------------------------------------



 



and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.
          “Certificate” has the meaning set forth in the recitals hereto.
          “Class” means the classes into which the limited liability company
interests in the Company created in accordance with Section 3.1 and
Section 3.2(a) may be classified or divided from time to time by the Managing
Member in its sole discretion pursuant to the provisions of this Agreement. As
of the date of this Agreement the only Class is the Class A Units. Subclasses
within a Class shall not be separate Classes for purposes of this Agreement. For
all purposes hereunder and under the Act, only such Classes expressly
established under this Agreement, including by the Managing Member in accordance
with this Agreement, shall be deemed to be a class or group of limited liability
company interests in the Company. For the avoidance of doubt, to the extent that
the Managing Member holds limited liability company interests of any Class, the
Managing Member shall not be deemed to hold a separate Class of such interests
from any other Member because it is the Managing Member.
          “Class A Units” has the meaning set forth in Section 3.1.
          “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
          “Company” has the meaning set forth in the preamble hereto.
          “Company Minimum Gain” has the meaning set forth for the term
“partnership minimum gain” in Treasury Regulations Section 1.704-2(d).
          “Control” means, when used with reference to any Person, the power to
direct the management or policies of such Person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
          “Contributed Property” means any property contributed to the Company
by a Member.
          “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 5.1(b)(ix).
          “Distributable Assets” means, with respect to any fiscal period, all
cash receipts (including from any operating, investing and financing activities)
and (if distribution thereof is determined to be necessary or desirable by the
Managing Member) other assets of the Company from any and all sources, reduced
by operating cash expenses, contributions of capital to Subsidiaries of the
Company and payments (if any) required to be made in connection with any loan to
the Company and any reserve for contingencies or escrow required, in each case,
as is determined by the Managing Member in its sole discretion.
          “Economic Risk of Loss” has the meaning set forth in
Section 5.1(b)(vi).

 



--------------------------------------------------------------------------------



 



          “Equity Securities” means, as applicable, (i) any capital stock,
limited liability company or membership interests, partnership interests, or
other equity interest, (ii) any securities directly or indirectly convertible
into or exchangeable for any capital stock, limited liability company or
membership interests, partnership interests, or other equity interest or
containing any profit participation features, (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
limited liability company or membership interests, partnership interest, other
equity interest or securities containing any profit participation features or to
subscribe for or to purchase any securities directly or indirectly convertible
into or exchangeable for any capital stock, limited liability company or
membership interests, partnership interest, other equity interests or securities
containing any profit participation features, (iv) any equity appreciation
rights, phantom equity rights or other similar rights, or (v) any Equity
Securities issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination,
recapitalization, merger, consolidation or other reorganization.
          “Exchange Agreement” means the Exchange Agreement, dated on or about
the date hereof among the Managing Member, the Company and the Holdings
Unitholders (as defined therein) from time to time party thereto, as it may be
amended or supplemented from time to time.
          “Fair Market Value” means (i) in reference to a particular Unit or
other Equity Security issued by the Company or, as the case may be, all of the
outstanding Units or other Equity Securities issued by the Company, the
hypothetical amount that would be distributed with respect to such Unit(s) or
Equity Security(ies), as determined pursuant to an appraisal, which appraisal
shall be subject to the approval of the Managing Member, performed at the
expense of the Company by (A) the Company or any of its Subsidiaries or (B) an
investment bank, accounting firm or other Person of national standing having
particular expertise in the valuation of businesses comparable to that of the
Company selected by the Managing Member, and where such appraisal (1) determines
the net equity value of the Company, and (2) assumes the distribution to the
Members pursuant to Section 4.1 and ARTICLE VII of the proceeds that would
hypothetically be received with respect to such Unit(s) or other Equity
Security(ies) issued by the Company based on such net equity value, and (ii) in
reference to assets or securities other than Units or other Equity Securities
issued by the Company, the fair market value for such assets or securities as
between a willing buyer and a willing seller in an arm’s length transaction
occurring on the date of valuation, taking into account all relevant factors
determinative of value, as is determined by the Managing Member in its sole
discretion.
          “First Amended and Restated Agreement” has the meaning set forth in
the recitals hereto.
          “Fiscal Year” means the fiscal year of the Company, which unless
otherwise determined by the Managing Member in its sole discretion in accordance
with Section 8.3, shall be the calendar year ending on December 31.
          “GAAP” means accounting principles generally accepted in the United
States of America, consistently applied and maintained throughout the applicable
periods.

 



--------------------------------------------------------------------------------



 



          “Good Faith” shall mean a Person having acted in good faith and in a
manner such Person reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to a criminal proceeding, having had
no reasonable cause to believe such Person’s conduct was unlawful.
          “Governmental Entity” means the United States of America or any other
nation, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government, including any court, in each case, having jurisdiction
over the Company or any of its Subsidiaries or any of the property or other
assets of the Company or any of its Subsidiaries.
          “HSR Act” has the meaning set forth in Section 7.3(f).
          “Income” means individual items of Company income and gain determined
in accordance with the definitions of Net Income and Net Loss.
          “Loss” means individual items of Company loss and deduction determined
in accordance with the definitions of Net Income and Net Loss.
          “Managing Member” means FXCM Inc., a Delaware corporation, and any
assignee to which the managing member of the Company Transfers all Units and
other Equity Securities held by such managing member of the Company that is
admitted to the Company as the managing member of the Company, in its capacity
as the managing member of the Company.
          “Member” means each Person listed on the Schedule of Members on the
date hereof (including the Managing Member) and each other Person who is
hereafter admitted as a Member in accordance with the terms of this Agreement or
the Act. The Members shall constitute the “members” (as such term is defined in
the Act) of the Company. Any reference in this Agreement to any Member shall
include such Member’s Successors in Interest to the extent such Successors in
Interest have become Substituted Members in accordance with the provisions of
this Agreement. Except as otherwise set forth herein, the Members shall
constitute a single class or group of members of the Company for all purposes of
the Act and this Agreement.
          “Member Nonrecourse Debt” has the meaning set forth for the term
“partner nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).
          “Member Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulations Section 1.704-2(i)(2).
          “Member Nonrecourse Deduction” has the meaning set forth for the term
“partner nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2).
          “Membership Interest” means, with respect to each Member, such
Member’s economic interest and rights as a Member.
          “Net Agreed Value” means, (a) in the case of any Contributed Property,
the Agreed Value of such property reduced by any liabilities either assumed by
the Company upon such contribution or to which such property is subject when
contributed, and (b) in the case of

 



--------------------------------------------------------------------------------



 



any property distributed to a Member by the Company, the Company’s Carrying
Value of such property (as adjusted pursuant to Section 3.3(d)(ii)) at the time
such property is distributed, reduced by any liabilities either assumed by such
Member upon such distribution or to which such property is subject at the time
of distribution.
          “Net Income” means, for any taxable year, the excess, if any, of the
Company’s items of income and gain for such taxable year over the Company’s
items of loss and deduction for such taxable year. The items included in the
calculation of Net Income shall be determined in accordance with Section 3.3(b)
and shall not include any items specially allocated under Section 5.1(b).
          “Net Loss” means, for any taxable year, the excess, if any, of the
Company’s items of loss and deduction for such taxable year over the Company’s
items of income and gain for such taxable year. The items included in the
calculation of Net Loss shall be determined in accordance with Section 3.3(b)
and shall not include any items specially allocated under Section 5.1(b).
          “Nonrecourse Deductions” means any and all items of loss, deduction,
or expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulations Section 1.704-2(b), are attributable to a Nonrecourse
Liability.
          “Nonrecourse Liability” has the meaning set forth in Treasury
Regulations Section 1.752-1(a)(2).
          “Officer” means each Person designated as an officer of the Company
pursuant to and in accordance with the provisions of Section 6.2, subject to any
resolution of the Managing Member appointing such Person as an officer of the
Company or relating to such appointment.
          “Original Agreement” has the meaning set forth in the recitals hereof.
          “Person” means an individual, a partnership (including a limited
partnership), a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
association or other entity or a Governmental Entity.
          “Pledge” means pledge, grant a security interest in, create a lien on,
assign the right to receive distributions or proceeds from, or otherwise
encumber, directly or indirectly, or any act of the foregoing.
          “Proceeding” has the meaning set forth in Section 6.4.
          “Quarterly Estimated Tax Periods” means the two, three, and four
calendar month periods with respect to which Federal quarterly estimated tax
payments are made. The first such period begins on January 1 and ends on
March 31. The second such period begins on April 1 and ends on May 31. The third
such period begins on June 1 and ends on August 31. The fourth such period
begins on September 1 and ends on December 31.

 



--------------------------------------------------------------------------------



 



          “Required Allocations” means (a) any limitation imposed on any
allocation of Net Losses under Section 5.1(b) and (b) any allocation of an item
of income, gain, loss or deduction pursuant to Section 5.1(b)(i), 5.1(b)(ii),
5.1(b)(iii), 5.1(b)(vi) or 5.1(b)(viii).
          “Residual Gain” or “Residual Loss” means any item of gain or loss, as
the case may be, of the Company recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of a Contributed Property
or Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 5.2(b)(i)(A) or 5.2(b)(ii)(A), respectively, to eliminate
Book-Tax Disparities.
          “Schedule of Members” has the meaning set forth in Section 3.1(b).
          “Second Amended and Restated Agreement” has the meaning set forth in
the recitals hereto.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall control the management of any
such limited liability company, partnership, association or other business
entity. For purposes hereof, references to a “Subsidiary” of any Person shall be
given effect only at such times that such Person has one or more Subsidiaries
and, unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
the Company.
          “Substituted Member” means any Person that has been admitted to the
Company as a Member pursuant to Section 7.5 by virtue of such Person receiving
all or a portion of a Membership Interest from a Member or an Assignee and not
from the Company.
          “Successor in Interest” means any (i) trustee, custodian, receiver or
other Person acting in any Bankruptcy or reorganization proceeding with respect
to, (ii) assignee for the benefit of the creditors of, (iii) trustee or
receiver, or current or former officer, director or partner, or other fiduciary
acting for or with respect to the dissolution, liquidation or termination of, or
(iv) other executor, administrator, committee, legal representative or other
successor or assign of, any Member, whether by operation of law or otherwise.
          “Tax Distribution” has the meaning set forth in Section 4.4.
          “Tax Matters Member” has the meaning set forth in Section 8.4(d).

 



--------------------------------------------------------------------------------



 



          “Tax Receivable Agreement” means the Tax Receivable Agreement, dated
on or about the date hereof, among the Managing Member and the Holdings
Unitholders (as defined in the Exchange Agreement) from time to time party
thereto, as it may be amended or supplemented from time to time.
          “Transfer” means sell, assign, convey, contribute, give, or otherwise
transfer, whether directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, or any act of the foregoing, but excludes Pledge
or any act of Pledging. The terms “Transferee,” “Transferor,” “Transferred,”
“Transferring Member,” “Transferor Member” and other forms of the word
“Transfer” shall have the correlative meanings.
          “Treasury Regulations” means the regulations, including temporary
regulations, promulgated by the United States Treasury Department under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “Units” means the Class A Units and any other Class of limited
liability company interests in the Company denominated as “Units” that is
established in accordance with this Agreement, which shall constitute limited
liability company interests in the Company as provided in this Agreement and
under the Act, entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of the Company at any
particular time as set forth in this Agreement, and any and all other benefits
to which a holder thereof may be entitled as provided in this Agreement,
together with the obligations of such Member to comply with all terms and
provisions of this Agreement.
          “Unrealized Gain” attributable to any item of Company property means,
as of any date of determination, the excess, if any, of (a) the fair market
value of such property as of such date (as determined under Section 3.3(d)) over
(b) the Carrying Value of such property as of such date (prior to any adjustment
to be made pursuant to Section 3.3(d) as of such date).
          “Unrealized Loss” attributable to any item of Company property means,
as of any date of determination, the excess, if any, of (a) the Carrying Value
of such property as of such date (prior to any adjustment to be made pursuant to
Section 3.3(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 3.3(d)).
          Section 1.2. Terms Generally. In this Agreement, unless otherwise
specified or where the context otherwise requires:
          (a) the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;
          (b) words importing any gender shall include other genders;
          (c) words importing the singular only shall include the plural and
vice versa;
          (d) the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;

 



--------------------------------------------------------------------------------



 



          (e) the words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;
          (f) references to “Articles,” “Exhibits,” “Sections” or “Schedules”
shall be to Articles, Exhibits, Sections or Schedules of or to this Agreement;
          (g) references to any Person include the successors and permitted
assigns of such Person;
          (h) the use of the words “or,” “either” and “any” shall not be
exclusive;
          (i) wherever a conflict exists between this Agreement and any other
agreement among parties hereto, this Agreement shall control but solely to the
extent of such conflict;
          (j) references to “$” or “dollars” means the lawful currency of the
United States of America;
          (k) references to any agreement, contract or schedule, unless
otherwise stated, are to such agreement, contract or schedule as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; and
          (l) the parties hereto have participated collectively in the
negotiation and drafting of this Agreement; accordingly, in the event an
ambiguity or question of intent or interpretation arises, it is the intention of
the parties that this Agreement shall be construed as if drafted collectively by
the parties hereto, and that no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.
ARTICLE II
GENERAL PROVISIONS
          Section 2.1. Formation. The Company was formed as a Delaware limited
liability company by the execution and filing of the Certificate by an
authorized person of the Company under and pursuant to the Act and the execution
of the Original Agreement. The Members agree to continue the Company as a
limited liability company under the Act, upon the terms and subject to the
conditions set forth in this Agreement. The rights, powers, duties, obligations
and liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control. The execution and filing of
the Certificate and each amendment thereto is hereby ratified, approved and
confirmed by the Members.
          Section 2.2. Name. The name of the Company is “FXCM Holdings, LLC,”
and all Company business shall be conducted in that name or in such other names
that comply with

 



--------------------------------------------------------------------------------



 



applicable law as the Managing Member may select from time to time. Subject to
the Act, the Managing Member may change the name of the Company (and amend this
Agreement to reflect such change) at any time and from time to time without the
consent of any other Person. Prompt notification of any such change shall be
given to all Members.
          Section 2.3. Section Term. The term of the Company commenced on the
date the Certificate was filed with the office of the Secretary of State of the
State of Delaware and shall continue in existence perpetually until termination
in accordance with the provisions of Section 7.3(d) and the Act.
          Section 2.4. Purpose; Powers.
          (a) General Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
may engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing. Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company formed under the laws of the State of Delaware.
          (b) Company Action. Subject to the provisions of this Agreement and
except as prohibited by the Act, (i) the Company may, with the approval of the
Managing Member, enter into and perform any and all documents, agreements and
instruments, all without any further act, vote or approval of any Member and
(ii) the Managing Member may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.
          Section 2.5. Existence and Good Standing; Foreign Qualification. The
Managing Member may take all action which may be necessary or appropriate
(i) for the continuation of the Company’s valid existence as a limited liability
company under the laws of the State of Delaware (and of each other jurisdiction
in which such existence is necessary to enable the Company to conduct the
business in which it is engaged) and (ii) for the maintenance, preservation and
operation of the business of the Company in accordance with the provisions of
this Agreement and applicable laws and regulations. The Managing Member may file
or cause to be filed for recordation in the office of the appropriate
authorities of the State of Delaware, and in the proper office or offices in
each other jurisdiction in which the Company is formed or qualified, such
certificates (including certificates of limited liability companies and
fictitious name certificates) and other documents as are required by the
applicable statutes, rules or regulations of any such jurisdiction or as are
required to reflect the identity of the Members and the amounts of their
respective capital contributions. The Managing Member may cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Officers, with all requirements necessary to qualify
the Company as a foreign limited liability company in any jurisdiction other
than the State of Delaware.
          Section 2.6. Registered Office; Registered Agent; Principal Office;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the registered agent
named in the Certificate or such other

 



--------------------------------------------------------------------------------



 



office (which need not be a place of business of the Company) as the Managing
Member may designate from time to time in the manner provided by law. The
registered agent of the Company in the State of Delaware shall be the registered
agent named in the Certificate or such other Person or Persons as the Managing
Member may designate from time to time in the manner provided by law. The
principal office of the Company shall be at such place as the Managing Member
may designate from time to time, which need not be in the State of Delaware, and
the Company shall maintain records at such place. The Company may have such
other offices as the Managing Member may designate from time to time.
          Section 2.7. No State Law Partnership. (a) The Members intend that the
Company shall not be a partnership (including a limited partnership) or joint
venture, and that no Member or Officer shall be a partner or joint venturer of
any other Member or Officer by virtue of this Agreement, for any purposes other
than as is set forth in the last sentence of this Section 2.7(a), and this
Agreement shall not be construed to the contrary. The Members intend that the
Company shall be treated as a partnership for federal and, if applicable, state
or local income tax purposes, and each Member, Assignee and the Company shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.
          (b) So long as the Company is treated as a partnership for federal
income tax purposes, to ensure that Units are not traded on an established
securities market within the meaning of Treasury Regulations Section 1.7704-1(b)
or readily tradable on a secondary market or the substantial equivalent thereof
within the meaning of Regulations Section 1.7704-1(c), notwithstanding anything
to the contrary contained herein,
               (i) the Company shall not participate in the establishment of any
such market or the inclusion of its Units thereon, and
               (ii) the Company shall not recognize any Transfer made on any
such market by:
          (A) redeeming the Transferor Member (in the case of a redemption or
repurchase by the Company); or
          (B) admitting the Transferee as a Member or otherwise recognizing any
rights of the Transferee, such as a right of the Transferee to receive Company
distributions (directly or indirectly) or to acquire an interest in the capital
or profits of the Company.
          Section 2.8. Admission. The Managing Member is hereby admitted as a
member of the Company upon its execution of a counterpart signature page to this
Agreement and each member of the Company immediately prior to the effectiveness
of this Agreement shall continue as a Member hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE III
CAPITALIZATION
          Section 3.1. Units; Initial Capitalization; Schedules.
          (a) Limited Liability Company Interests. Interests in the Company
shall be represented by Units, or such other Equity Securities in the Company,
or such other Company securities, in each case as the Managing Member may
establish in its sole discretion in accordance with the terms hereof. As of the
date hereof, the Units are comprised of one Class: “Class A Units”.
          (b) Schedule of Units; Schedule of Members. The aggregate number of
outstanding Units and the aggregate amount of cash Capital Contributions that
have been made by the Members and the Fair Market Value of any property other
than cash contributed by the Members with respect to the Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which Contributed Property is subject) shall be set forth on a schedule
maintained by the Company. The Company shall also maintain a schedule setting
forth the name and address of each Member, the number of Units owned by such
Member and the aggregate Capital Contributions that have been made by such
Member with respect to such Member’s Units (such schedule, the “Schedule of
Members”). The Schedule of Members shall be the definitive record of ownership
of each Unit or other Equity Security in the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units or other Equity Securities in the Company for all purposes and shall
not be bound to recognize any equitable or other claim to or interest in Units
or other Equity Securities in the Company on the part of any other Person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.
          (c) The Membership Interests (as defined in the Second Amended and
Restated Agreement) issued and outstanding immediately prior to the date of this
Agreement are hereby converted into Class A Units and each Member owns the
number of Class A Units set forth opposite the name of such Member in the
Schedule of Members.
          Section 3.2. Authorization and Issuance of Additional Units.
          (a) The Managing Member may issue additional Class A Units and/or
establish and issue other Classes of Units, other Equity Securities in the
Company or other Company securities from time to time with such rights,
obligations, powers, designations, preferences and other terms, which may be
different from, including senior to, any then existing or future Classes of
Units, other Equity Securities in the Company or other Company securities, as
the Managing Member shall determine from time to time, in its sole discretion,
without the vote or consent of any other Member or any other Person, including
(i) the right of such Units, other Equity Securities in the Company or other
Company securities to share in Net Income and Net Loss or items thereof;
(ii) the right of such Units, other Equity Securities in the Company or other
Company securities to share in Company distributions; (iii) the rights of such
Units, other Equity Securities or other Company securities upon dissolution and
liquidation of the Company;

 



--------------------------------------------------------------------------------



 



(iv) whether, and the terms and conditions upon which, the Company may or shall
be required to redeem such Units, other Equity Securities in the Company or
other Company securities (including sinking fund provisions); (v) whether such
Units, other Equity Securities in the Company or other Company securities are
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which such Units, other Equity Securities in the Company or other Company
securities will be issued, evidenced by certificates or assigned or transferred;
(vii) the terms and conditions of the issuance of such Units, other Equity
Securities in the Company or other Company securities (including, without
limitation, the amount and form of consideration, if any, to be received by the
Company in respect thereof, the Managing Member being expressly authorized, in
its sole discretion, to cause the Company to issue Units, other Equity
Securities in the Company or other Company securities for less than Fair Market
Value); and (viii) the right, if any, of the holder of such Units, other Equity
Securities in the Company or other Company securities to vote on Company
matters, including matters relating to the relative designations, preferences,
rights, powers and duties of such Units, other Equity Securities in the Company
or other Company securities. The Managing Member, without the vote or consent of
any other Member or any other Person, is authorized (i) to issue any Units,
other Equity Securities in the Company or other Company securities of any such
newly established Class or any existing Class and (ii) to amend this Agreement
to reflect the creation of any such new Class, the issuance of Units, other
Equity Securities in the Company or other Company securities of such Class, and
the admission of any Person as a Member which has received Units or other Equity
Securities of any such Class, in accordance with Sections 3.2, 7.4 and 9.4.
Except as expressly provided in this Agreement to the contrary, any reference to
“Units” shall include the Class A Units and any other Classes of Units that may
be established in accordance with this Agreement.
          Section 3.3. Capital Accounts.
          (a) The Managing Member shall maintain for each Member owning Units a
separate Capital Account with respect to such Units in accordance with the rules
of Treasury Regulations Section 1.704-1(b)(2)(iv). Such Capital Account shall be
increased by (i) the amount of all Capital Contributions made to the Company
with respect to such Units pursuant to this Agreement and (ii) all items of
Company income and gain (including, without limitation, income and gain exempt
from tax) computed in accordance with Section 3.3(b) and allocated with respect
to such Units pursuant to Section 5.1, and decreased by (x) the amount of cash
or Net Agreed Value of all actual and deemed distributions of cash or property
made with respect to such Units pursuant to this Agreement and (y) all items of
Company deduction and loss computed in accordance with Section 3.3(b) and
allocated with respect to such Units pursuant to Section 5.1. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulations. In the event the Managing Member shall determine
that it is prudent to modify the manner in which the Capital Accounts or any
adjustments thereto (including, without limitation, adjustments relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Members) are computed in order to comply with
such Treasury Regulations, the Managing Member, without the consent of any other
Person, may make such modification, notwithstanding the terms of this Agreement,
provided that it is not likely to have a material effect on the amounts
distributed to any Person pursuant to ARTICLE

 



--------------------------------------------------------------------------------



 



VII hereof upon the dissolution of the Company. The Managing Member, without the
consent of any other Person, also shall (i) make any adjustments,
notwithstanding the terms of this Agreement, that are necessary or appropriate
to maintain equality among the Capital Accounts of the Members and the amount of
capital reflected on the Company’s balance sheet, as computed for book purposes,
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) make any appropriate modifications, notwithstanding the terms of this
Agreement, in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).
          (b) For purposes of computing the amount of any item of income, gain,
loss or deduction, which is to be allocated pursuant to ARTICLE V and is to be
reflected in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:
               (i) Solely for purposes of this Section 3.3, the Company shall be
treated as owning directly its proportionate share (as determined by the
Managing Member) of all property owned by any partnership, limited liability
company, unincorporated business or other entity or arrangement that is
classified as a partnership for federal income tax purposes, of which the
Company is, directly or indirectly, a partner.
               (ii) Except as otherwise provided in Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Company and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
               (iii) Any income, gain or loss attributable to the taxable
disposition of any Company property shall be determined as if the adjusted basis
of such property as of such date of disposition were equal in amount to the
Company’s Carrying Value with respect to such property as of such date.
               (iv) In accordance with the requirements of Section 704(b) of the
Code, any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property shall be determined in the manner
described in Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3) as if the
adjusted basis of such property on the date it was acquired by the Company were
equal to the Agreed Value of such property. Upon an adjustment pursuant to
Section 3.3(d) to the Carrying Value of any Adjusted Property that is subject to
depreciation, cost recovery or amortization, any further deductions for such
depreciation, cost recovery or amortization attributable to such property shall
be determined in the manner described in Treasury Regulations
Sections 1.704-1(b)(2)(iv)(g)(3) and 1.704-3(a)(6)(i) as if the adjusted

 



--------------------------------------------------------------------------------



 



basis of such property were equal to the Carrying Value of such property
immediately following such adjustment; provided, however, that, if the asset has
a zero adjusted basis for federal income tax purposes, depreciation, cost
recovery or amortization deductions shall be determined using any method that
the Managing Member may adopt.
          (c) A transferee of Units shall succeed to a pro rata portion of the
Capital Account of the transferor relating to the Units so transferred.
          (d) (i) In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), on an issuance of additional Units for cash or
Contributed Property and the issuance of Units as consideration for the
provision of services, the Capital Account of all Members and the Carrying Value
of each Company property immediately prior to such issuance shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance and had been allocated to the Members at such time
pursuant to Section 6.1 in the same manner as a corresponding item of gain or
loss actually recognized during such period would have been allocated. In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Company assets (including, without limitation, cash
or cash equivalents) immediately prior to the issuance of additional Units shall
be determined by the Managing Member using such method of valuation as it may
adopt; provided, however, that the Managing Member, in arriving at such
valuation, must take fully into account the fair market value of the Units of
all Members at such time. The Managing Member shall allocate such aggregate
value among the assets of the Company (in such manner as it determines) to
arrive at a fair market value for individual properties.
               (ii) In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Member of any Company property (other than a distribution of
cash that is not in redemption or retirement of a Unit), the Capital Accounts of
all Members and the Carrying Value of all Company property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized in a sale of such property immediately prior to such
distribution for an amount equal to its fair market value, and had been
allocated to the Members, at such time, pursuant to Section 5.1 in the same
manner as a corresponding item of gain or loss actually recognized during such
period would have been allocated. In determining such Unrealized Gain or
Unrealized Loss, the aggregate cash amount and fair market value of all Company
assets (including, without limitation, cash or cash equivalents) immediately
prior to a distribution shall (A) in the case of an actual distribution that is
not made pursuant to ARTICLE VII or in the case of a deemed distribution, be
determined and allocated in the same manner as that provided in
Section 3.3(d)(i) or (B) in the case of a liquidating distribution pursuant to
ARTICLE VII, be determined and allocated by the Person winding up the Company
pursuant to Section 7.3(b) using such method of valuation as it may adopt.
               (iii) The Managing Member may make the adjustments described in
clause (i) above in the manner set forth therein if the Managing Member
determines that such adjustments are necessary or useful to effectuate the
intended economic arrangement among the

 



--------------------------------------------------------------------------------



 



Members, including Members who received Units in connection with the performance
of services to or for the benefit of the Company.
          (e) Notwithstanding anything expressed or implied to the contrary in
this Agreement, in the event the Managing Member shall determine, in its sole
and absolute discretion, that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
effectuate the intended economic sharing arrangement of the Members, the
Managing Member may make such modification, notwithstanding any other provision
hereof, without the consent of any other Person.
          Section 3.4. No Withdrawal. No Person shall be entitled to withdraw
any part of such Person’s Capital Contributions or Capital Account or to receive
any distribution from the Company, except as expressly provided herein.
          Section 3.5. Loans From Members. Loans by Members to the Company shall
not be considered Capital Contributions. If any Member shall loan funds to the
Company, then the making of such loans shall not result in any increase in the
Capital Account balance of such Member. The amount of any such loans shall be a
debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made.
          Section 3.6. No Right of Partition. To the fullest extent permitted by
law, no Member shall have the right to seek or obtain partition by court decree
or operation of law of any property of the Company or any of its Subsidiaries or
the right to own or use particular or individual assets of the Company or any of
its Subsidiaries, or, except as expressly contemplated by this Agreement, be
entitled to distributions of specific assets of the Company or any of its
Subsidiaries.
          Section 3.7. Non-Certification of Units; Legend; Units are Securities.
          (a) Units shall be issued in non-certificated form; provided that the
Managing Member may cause the Company to issue certificates to a Member
representing the Units held by such Member.
          (b) If the Managing Member determines that the Company shall issue
certificates representing Units to any Member, the following provisions of this
Section 3.7 shall apply:
               (i) The Company shall issue one or more certificates in the name
of such Person in such form as it may approve, subject to Section 3.7(b)(ii) (a
“Membership Interest Certificate”), which shall evidence the ownership of the
Units represented thereby. Each such Membership Interest Certificate shall be
denominated in terms of the number of Units evidenced by such Membership
Interest Certificate and shall be signed by the Managing Member or an Officer on
behalf of the Company.
               (ii) Each Membership Interest Certificate shall bear a legend
substantially in the following form:

 



--------------------------------------------------------------------------------



 



This certificate evidences a Class A Unit representing an interest in FXCM
Holdings, LLC and shall constitute a “security” within the meaning of, and shall
be governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the corresponding provisions of the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995.
The interests in FXCM Holdings, LLC represented by this certificate are subject
to restrictions on transfer set forth in the Third Amended and Restated Limited
Liability Company Agreement of FXCM Holdings, LLC, dated as of      , 2010, by
and among each of the members from time to time party thereto, as the same may
be amended from time to time.
          (iii) Each Unit shall constitute a “security” within the meaning of,
and shall be governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware, and (ii) the corresponding provisions of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
          (iv) The Company shall issue a new Membership Interest Certificate in
place of any Membership Interest Certificate previously issued if the holder of
the Units represented by such Membership Interest Certificate, as reflected on
the books and records of the Company:
               (A) makes proof by affidavit, in form and substance satisfactory
to the Company, that such previously issued Membership Interest Certificate has
been lost, stolen or destroyed;
               (B) requests the issuance of a new Membership Interest
Certificate before the Company has notice that such previously issued Membership
Interest Certificate has been acquired by a purchaser for value in good faith
and without notice of an adverse claim;
               (C) if requested by the Company, delivers to the Company such
security, in form and substance satisfactory to the Company, as the Managing
Member may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Membership Interest Certificate; and
               (D) satisfies any other reasonable requirements imposed by the
Company.

 



--------------------------------------------------------------------------------



 



               (v) Upon a Member’s Transfer in accordance with the provisions of
this Agreement of any or all Units represented by a Membership Interest
Certificate, the Transferee of such Units shall deliver such Membership Interest
Certificate, duly endorsed for Transfer by the Transferee, to the Company for
cancellation, and the Company shall thereupon issue a new Membership Interest
Certificate to such Transferee for the number of Units being Transferred and, if
applicable, cause to be issued to such Transferring Member a new Membership
Interest Certificate for the number of Units that were represented by the
canceled Membership Interest Certificate and that are not being Transferred.
ARTICLE IV
DISTRIBUTIONS
          Section 4.1. Distributions. Distributions shall be made to the
Members, after Tax Distributions are made pursuant to Section 4.4 hereof, as and
when determined by the Managing Member, in accordance with their respective
Units and pro rata as to Units of each Class.
          Section 4.2. Limitation. Notwithstanding any other provision of this
Agreement, the Company, and the Managing Member on behalf of the Company, shall
not be required to make a distribution to any Member or Assignee if such
distribution would violate the Act or other applicable law.
          Section 4.3. Successors. For purposes of determining the amount of
distributions under Section 4.1, each Member shall be treated as having made the
Capital Contributions and as having received the distributions made to or
received by its predecessors in respect of any of such Member’s Units.
          Section 4.4. Tax Distributions. Subject to Section 4.2 and to any
restrictions contained in any agreement to which the Company is bound, no later
than the tenth day following the end of each Quarterly Estimated Tax Period of
each calendar year, the Company shall, to the extent of available cash and
borrowings of the Company, make a distribution in cash (each, a “Tax
Distribution”), pro rata as to Units of each Class, with respect to such
Quarterly Estimated Tax Period, in an amount equal to the excess of (i) the
product of (x) the taxable income of the Company attributable to such Quarterly
Estimated Tax Period and all prior Quarterly Estimated Tax Periods in such
calendar year, based upon (I) the information returns filed by the Company, as
amended or adjusted to date, and (II) estimated amounts, in the case of periods
for which the Company has not yet filed information returns, multiplied by
(y) the Assumed Tax Rate, over (ii) distributions made by the Company pursuant
to this Section 4.4 with respect to such calendar year. The Managing Member
shall use conventions similar to those adopted pursuant to Section 5.2(d) of
this Agreement to determine the interests of the Members in respect of each
Class of Units with respect to a Quarterly Estimated Tax Period. For the
avoidance of doubt, Tax Distributions shall be made only with respect to taxable
income earned by the Company (as opposed to income recognized by any Member with
respect to the vesting of such Member’s Units). For purposes of clause (i)(x)
above, the taxable income of the Company shall be determined by disregarding any
adjustment to the taxable income of any Member that arises under Section 743(b)
of the Code and is attributable to the acquisition by

 



--------------------------------------------------------------------------------



 



such Member of an interest in the Company in a transaction described in Section
743(a) of the Code.
          Section 4.5. Tax Advances; Security Interest and Right of Set Off;
Indemnification. (a) To the extent that the Company (or any entity in which the
Company holds an interest) is required by law to withhold or to make tax
payments on behalf of or with respect to any Member (e.g., withholding taxes),
the Managing Member may withhold or escrow such amounts and make such tax
payments as so required. All taxes paid by or withheld from receipts of the
Company that are attributable to a Member (as reasonably determined by the
Managing Member), including taxes described in the preceding sentence, may be
repaid in the sole discretion of the Managing Member by reducing the amount of
the current or future distribution or distributions, including distributions
during a winding up of the Company, which would otherwise have been made to such
Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation of the Company otherwise payable to such
Member. For all other purposes of this Agreement such Member shall be treated as
having received all distributions (whether before or during the winding up of
the Company) unreduced by the amount of such taxes.
          (b) If the Company is required by law to make any payment to a
Governmental Entity that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state or local personal
property taxes and state or local unincorporated business taxes, to the extent
such taxes have not reduced amounts actually paid to a Member pursuant to
Section 4.5(a)), then such Member shall indemnify the Company or its successor
in interest in full for the entire amount paid (including interest, penalties
and reasonable related expenses). A Member’s obligation to indemnify the Company
or its successor in interest under this Section 4.5(b) shall survive the
dissolution, winding up and termination of the Company. The Company and its
successor in interest may pursue and enforce all rights and remedies it may have
against each Member under this Section 4.5(b), including instituting a lawsuit
to collect such indemnification, with interest calculated at a rate equal to
10 percent (but not in excess of the highest rate per annum permitted by law).
As security for any such indemnification obligation or any other liability or
obligation to which the Company may be subject as a result of any act or status
of any Member, or to which the Company may become subject with respect to the
interest of any Member in the Company, the Company shall have (and each Member
hereby grants to the Company) a security interest in all Distributable Assets
distributable to such Member to the extent of the amount of such liability or
obligation. Whenever the Company is to pay any sum to any Member or any
Affiliate or related Person thereof pursuant to the terms of this Agreement, any
amounts that such Member or such Affiliate or related Person owes to the
Company, whether pursuant to this Section 4.5 or under any promissory note
issued to the Company as partial payment for any Units of the Company may be
deducted from that sum before payment.
ARTICLE V
ALLOCATIONS
          Section 5.1. Allocations for Capital Account Purposes. (a) Except as
otherwise provided in this Agreement, Net Income and Net Losses (and, to the
extent necessary, individual

 



--------------------------------------------------------------------------------



 



items of income, gain or loss or deduction of the Company) shall be allocated in
a manner such that the Capital Account of each Member after giving effect to the
Special Allocations set forth in Section 5.1(b) is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made pursuant to
Section 7.3 if the Company were dissolved, its affairs wound up and its assets
sold for cash equal to their Carrying Value, all Company liabilities were
satisfied (limited with respect to each non-recourse liability to the Carrying
Value of the assets securing such liability) and the net assets of the Company
were distributed to the Members pursuant to this Agreement, minus (ii) such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets.
          (b) Special Allocations. Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period:
               (i) Company Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 5.1, if there is a net decrease in Company Minimum
Gain during any Company taxable period, each Member shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulations Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 5.1(b), each Member’s Adjusted Capital Account
balance shall be determined, and the allocation of income and gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 5.1(b) with respect to such taxable period (other than
an allocation pursuant to Section 5.1(b)(iii) and Section 5.1(b)(vi)). This
Section 5.1(b)(i) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.
               (ii) Chargeback of Member Nonrecourse Debt Minimum Gain.
Notwithstanding the other provisions of this Section 5.1 (other than
Section 5.1(b)(i)), except as provided in Treasury Regulations
Section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain during any Company taxable period, any Member with a share of
Member Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Treasury
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions. For purposes of this Section 5.1(b), each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 5.1(b), other than Section 5.1(b)(i) and
other than an allocation pursuant to Section 5.1(b)(i)(v) and (b)(i)(vi), with
respect to such taxable period. This Section 5.1(b)(ii) is intended to comply
with the chargeback of items of income and gain requirement in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
               (iii) Qualified Income Offset. In the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,

 



--------------------------------------------------------------------------------



 



if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible, unless such deficit balance is
otherwise eliminated pursuant to Section 5.1(b)(i) or (ii). This
Section 5.1(b)(iii) is intended to qualify and be construed as a “qualified
income offset” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
               (iv) Gross Income Allocations. In the event any Member has a
deficit balance in its Capital Account at the end of any Company taxable period
in excess of the sum of (A) the amount such Member is required to restore
pursuant to the provisions of this Agreement and (B) the amount such Member is
deemed obligated to restore pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5), such Member shall be specially allocated items of Company
gross income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 5.1(b)(iv) shall be made
only if and to the extent that such Member would have a deficit balance in its
Capital Account as adjusted after all other allocations provided for in this
Section 5.1 have been tentatively made as if this Section 5.1(b)(iv) were not in
this Agreement.
               (v) Nonrecourse Deductions. Nonrecourse Deductions for any
taxable period shall be allocated to the Members pro rata as to Units of each
Class. If the Managing Member determines that the Company’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the Managing Member is authorized, upon notice to the other Members, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.
               (vi) Member Nonrecourse Deductions. Member Nonrecourse Deductions
for any taxable period shall be allocated 100% to the Member that bears the
“Economic Risk of Loss” (as defined in the Treasury Regulations) with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such Economic Risk of Loss.
               (vii) Nonrecourse Liabilities. Nonrecourse Liabilities of the
Company described in Treasury Regulations Section 1.752-3(a)(3) shall be
allocated among the Members in the manner chosen by the Managing Member and
consistent with such Section of the Treasury Regulations.
               (viii) Code Section 754 Adjustments. To the extent an adjustment
to the adjusted tax basis of any Company asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.

 



--------------------------------------------------------------------------------



 



               (ix) Curative Allocation.
          (1) The Required Allocations are intended to comply with certain
requirements of the Treasury Regulations. It is the intent of the Members that,
to the extent possible, all Required Allocations shall be offset either with
other Required Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 5.1(b)(ix)(1).
Therefore, notwithstanding any other provision of this ARTICLE V (other than the
Required Allocations), the Managing Member shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Required Allocations
were not part of this Agreement and all Company items were allocated pursuant to
the economic agreement among the Members.
          (2) The Managing Member shall, with respect to each taxable period,
(1) apply the provisions of Section 5.1(b)(ix)(1) in whatever order is most
likely to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to Section
5.1(b)(ix)(1) among the Members in a manner that is likely to minimize such
economic distortions.
               (x) Deficit Capital Accounts. No Member shall be required to pay
to the Company, to any other Member or to any third party any deficit balance
which may exist from time to time in the Member’s Capital Account.
          Section 5.2. Allocations for Tax Purposes.
          (a) The income, gains, losses and deductions of the Company shall be
allocated for federal, state and local income tax purposes among the Members in
accordance with the allocation of such income, gains, losses and deductions
among the Members for purposes of computing their Capital Accounts; except that
if any such allocation is not permitted by the Code or other applicable law,
then the Company’s subsequent income, gains, losses and deductions for tax
purposes shall be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.
          (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:
               (i) (A) In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Members in the manner provided
under Section 704(c) of the Code that takes into account the variation between
the Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss

 



--------------------------------------------------------------------------------



 



attributable to a Contributed Property shall be allocated among the Members in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 5.1.
               (ii) (A) In the case of an Adjusted Property, such items shall
(1) first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Section 3.3(d)(i) or Section 3.3(d)(ii), and (2) second, in
the event such property was originally a Contributed Property, be allocated
among the Members in a manner consistent with Section 5.2(b)(i)(A); and (B) any
item of Residual Gain or Residual Loss attributable to an Adjusted Property
shall be allocated among the Members in the same manner as its correlative item
of “book” gain or loss is allocated pursuant to Section 5.1.
               (iii) In order to eliminate Book-Tax Disparities, the Managing
Member may cause the Company to use any method described in Treasury Regulations
Section 1.704-3; provided that the Managing Member shall cause the Company to
use the “traditional method” with respect to any Book-Tax Disparities that exist
as of the date hereof.
          (c) For the proper administration of the Company, the Managing Member
shall (i) adopt such conventions as it deems appropriate in determining the
amount of depreciation, amortization and cost recovery deductions; (ii) make
special allocations for federal income tax purposes of income (including,
without limitation, gross income) or deductions; (iii) without the consent of
any other Person being required, amend the provisions of this Agreement as
appropriate to reflect the proposal or promulgation of Treasury Regulations
under Section 704(b) or Section 704(c) of the Code; and (iv) adopt and employ
such methods for (A) the maintenance of capital accounts for book and tax
purposes, (B) the determination and allocation of adjustments under
Sections 704(c), 734 and 743 of the Code, (C) the determination and allocation
of taxable income, tax loss and items thereof under this Agreement and pursuant
to the Code, (D) the determination of the identities and tax classification of
Members, (E) the provision of tax information and reports to the Members, (F)
the adoption of reasonable conventions and methods for the valuation of assets
and the determination of tax basis, (G) the allocation of asset values and tax
basis, (H) the adoption and maintenance of accounting methods, (I) the
recognition of the transfer of Units and (J) tax compliance and other
tax-related requirements, including without limitation, the use of computer
software, as it determines in its sole discretion are necessary and appropriate
to execute the provisions of this Agreement and to comply with federal, state
and local tax law. The Managing Member may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 5.2(c) only if such conventions, allocations or amendments would not
have a material adverse effect on the Members, the holders of any Class or
Classes of Units issued and outstanding or the Company, and if such allocations
are consistent with the principles of Section 704 of the Code.
          (d) For purposes of determining the items of Company income, gain,
loss, deduction, or credit allocable to any Member with respect to any period,
such items shall be determined on a daily, monthly, or other basis, as
determined by the Managing Member using any permissible method under Code
Section 706 and the Treasury Regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



          (e) Tax credits, tax credit recapture and any items related thereto
shall be allocated to the Members according to their interests in such items as
reasonably determined by the Managing Member taking into account the principles
of Treasury Regulations Sections 1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).
          (f) Allocations pursuant to this Section 5.2 are solely for the
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Income, Loss, distributions or other Company items pursuant to any provision of
this Agreement.
          Section 5.3. Members’ Tax Reporting. The Members acknowledge and are
aware of the income tax consequences of the allocations made pursuant to this
ARTICLE V and, except as may otherwise be required by applicable law or
regulatory requirements, hereby agree to be bound by the provisions of this
ARTICLE V in reporting their shares of Company income, gain, loss, deduction and
credit for federal, state and local income tax purposes.
          Section 5.4. Certain Costs and Expenses. The Company shall (i) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, and (ii) in the sole discretion of the Managing
Member, bear and/or reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without suggesting any limitation of any kind, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, cost of periodic reports to its stockholders, litigation costs
and damages arising from litigation, accounting and legal costs and franchise
taxes, provided that the Company shall not pay or bear any income tax
obligations of the Managing Member.
ARTICLE VI
MANAGEMENT
          Section 6.1. Managing Member; Delegation of Authority and Duties.
          (a) Authority of Managing Member. The business, property and affairs
of the Company shall be managed under the sole, absolute and exclusive direction
of the Managing Member, which may from time to time delegate authority to
Officers or to others to act on behalf of the Company. Without limiting the
foregoing provisions of this Section 6.1(a), the Managing Member shall have the
sole power to manage or cause the management of the Company, including, without
limitation, the power and authority to effectuate the sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Company

 



--------------------------------------------------------------------------------



 



(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company) or the merger, consolidation,
reorganization or other combination of the Company with or into another entity.
          (b) Other Members. No Member who is not also a Managing Member, in his
or her or its capacity as such, shall participate in or have any control over
the business of the Company. Except as expressly provided herein, the Units,
other Equity Securities in the Company, or the fact of a Member’s admission as a
member of the Company do not confer any rights upon the Members to participate
in the management of the affairs of the Company. Except as expressly provided
herein, no Member who is not also a Managing Member shall have any right to vote
on any matter involving the Company, including with respect to any merger,
consolidation, combination or conversion of the Company, or any other matter
that a Member might otherwise have the ability to vote or consent with respect
to under the Act, at law, in equity or otherwise. The conduct, control and
management of the Company shall be vested exclusively in the Managing Member. In
all matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Managing Member shall be the decision of the
Company. Except as required law, or expressly provided in Section 6.1(c) or by
separate agreement with the Company, no Member who is not also a Managing Member
(and acting in such capacity) shall take any part in the management or control
of the operation or business of the Company in its capacity as a Member, nor
shall any Member who is not also a Managing Member (and acting in such capacity)
have any right, authority or power to act for or on behalf of or bind the
Company in his or her or its capacity as a Member in any respect or assume any
obligation or responsibility of the Company or of any other Member.
          (c) Delegation by Managing Member. The Company may employ one or more
Members from time to time, and such Members, in their capacity as employees or
agents of the Company (and not, for clarity, in their capacity as Members of the
Company), may take part in the control and management of the business of the
Company to the extent such authority and power to act for or on behalf of the
Company has been delegated to them by the Managing Member. To the fullest extent
permitted by law, the Managing Member shall have the power and authority to
delegate to one or more other Persons the Managing Member’s rights and powers to
manage and control the business and affairs of the Company, including to
delegate to agents and employees of a Member or the Company (including
Officers), and to delegate by a management agreement or another agreement with,
or otherwise to, other Persons. The Managing Member may authorize any Person
(including any Member or Officer) to enter into and perform any document on
behalf of the Company.
          Section 6.2. Officers.
          (a) Designation and Appointment. The Managing Member may, from time to
time, employ and retain Persons as may be necessary or appropriate for the
conduct of the Company’s business, including employees, agents and other Persons
(any of whom may be a Member) who may be designated as Officers of the Company,
with such titles as and to the extent authorized by the Managing Member. Any
number of offices may be held by the same Person. In its discretion, the
Managing Member may choose not to fill any office for any period as it may deem
advisable. Officers need not be residents of the State of Delaware or Members.

 



--------------------------------------------------------------------------------



 



Any Officers so designated shall have such authority and perform such duties as
the Managing Member may from time to time delegate to them. The Managing Member
may assign titles to particular Officers. Each Officer shall hold office until
his successor shall be duly designated and shall qualify or until his death or
until he shall resign or shall have been removed in the manner hereinafter
provided. The salaries or other compensation, if any, of the Officers of the
Company shall be fixed from time to time by the Managing Member. Designation of
an Officer shall not of itself create any employment or, except as provided in
Section 6.4, contractual rights.
          (b) Resignation and Removal. Any Officer may resign as such at any
time. Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Managing Member. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. All
employees, agents and Officers shall be subject to the supervision and direction
of the Managing Member and may be removed, with or without cause, from such
office by the Managing Member and the authority, duties or responsibilities of
any employee, agent or Officer of the Company may be suspended or altered by the
Managing Member from time to time, in each case in the sole discretion of the
Managing Member.
          (c) Duties of Officers. The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by officers of a Delaware corporation pursuant to the laws of the
state of Delaware.
          Section 6.3. Liability of Members.
          (a) No Personal Liability. Except as otherwise required by applicable
law and as expressly set forth in this Agreement, no Member shall have any
personal liability whatsoever in such Person’s capacity as a Member, whether to
the Company, to any of the other Members, to the creditors of the Company or to
any other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company. Except as otherwise
required by the Act, each Member shall be liable only to make such Member’s
Capital Contribution to the Company, if applicable, and the other payments
provided for expressly herein.
          (b) Return of Distributions. In accordance with the Act and the laws
of the State of Delaware, a Member may, under certain circumstances, be required
to return amounts previously distributed to such Member. It is the intent of the
Members that no distribution to any Member pursuant to ARTICLE IV shall be
deemed a return of money or other property paid or distributed in violation of
the Act. The payment of any such money or distribution of any such property to a
Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Act, and, to the fullest extent permitted by law, any
Member receiving any such money or property shall not be required to return any
such money or property to the Company or any other Person. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member.
          (c) Restriction or Elimination of Duties. To the extent that, at law
or in equity, any Member (including without limitation, the Managing Member) has
duties (including

 



--------------------------------------------------------------------------------



 



fiduciary duties) and liabilities relating thereto to the Company, to another
Member or to another Person who is a party to or otherwise bound by this
Agreement, the Members (including without limitation, the Managing Member)
acting under this Agreement will not be liable to the Company, to any such other
Member or to any such other Person who is a party to or otherwise bound by this
Agreement, for their good faith reliance on the provisions of this Agreement.
The provisions of this Agreement, to the extent that they restrict or eliminate
the duties and liabilities relating thereto of any Member (including without
limitation, the Managing Member) otherwise existing at law, in equity or
otherwise, are agreed by the parties hereto to replace to that extent such other
duties and liabilities of the Members (including without limitation, the
Managing Member) relating thereto. The Managing Member may consult with legal
counsel, accountants and financial or other advisors and any act or omission
suffered or taken by the Managing Member on behalf of the Company or in
furtherance of the interests of the Company in good faith in reliance upon and
in accordance with the advice of such counsel, accountants or financial or other
advisors will be full justification for any such act or omission, and the
Managing Member will be fully protected in so acting or omitting to act so long
as such counsel or accountants or financial or other advisors were selected with
reasonable care.
          Section 6.4. Indemnification by the Company. Subject to the
limitations and conditions provided in this Section 6.4, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitrative (each, a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he, she or it, or a Person of which he,
she or it is the legal representative, is or was a Member (including without
limitation, the Managing Member) or an Officer (each, an “Indemnified Person”),
in each case, shall be indemnified by the Company to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than such law
permitted the Company to provide prior to such amendment) against all judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable expenses (including reasonable attorneys’ fees and
expenses) actually incurred by such Indemnified Person in connection with such
Proceeding, appeal, inquiry or investigation, if such Indemnified Person acted
in Good Faith. Reasonable expenses incurred by an Indemnified Person who was, is
or is threatened to be made a named defendant or respondent in a Proceeding
shall be paid by the Company in advance of the final disposition of the
Proceeding upon receipt of an undertaking by or on behalf of such Person to
repay such amount if it shall ultimately be determined that he, she or it is not
entitled to be indemnified by the Company. Indemnification under this
Section 6.4 shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder. The rights
granted pursuant to this Section 6.4 shall be deemed contract rights, and no
amendment, modification or repeal of this Section 6.4 shall have the effect of
limiting or denying any such rights with respect to actions taken or
Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal. It is expressly acknowledged that the
indemnification provided in this Section 6.4 could involve indemnification for
negligence or under theories of strict liability. Notwithstanding the foregoing,
no Indemnified Person shall be entitled to any indemnity or advancement of
expenses in connection with any Proceeding brought (i) by such Indemnified
Person against the Company (other than to enforce the rights of such Indemnified
Person pursuant to this Section 6.4), any

 



--------------------------------------------------------------------------------



 



Member or any Officer, or (ii) by or in the right of the Company, without the
prior written consent of the Managing Member.
          Section 6.5. Investment Representations of Members. Each Member hereby
represents, warrants and acknowledges to the Company that: (a) such Member has
such knowledge and experience in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Company and is making
an informed investment decision with respect thereto; (b) such Member is
acquiring interests in the Company for investment only and not with a view to,
or for resale in connection with, any distribution to the public or public
offering thereof; and (c) the execution, delivery and performance of this
Agreement have been duly authorized by such Member.
ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS
          Section 7.1. Member Withdrawal. No Member shall have the power or
right to withdraw or otherwise resign or be expelled from the Company prior to
the dissolution and winding up of the Company except pursuant to a Transfer
permitted under this Agreement.
          Section 7.2. Bankruptcy. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member shall not cause such Member to cease to be
a member of the Company and upon the occurrence of such an event, the Company
shall continue without dissolution.
          Section 7.3. Dissolution.
          (a) Events. The Company shall be dissolved and its affairs shall be
wound up on the first to occur of (i) the determination of the Managing Member,
(ii) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act or (iii) the termination of the legal existence of the
last remaining Member or the occurrence of any other event which terminates the
continued membership of the last remaining Member in the Company unless the
Company is continued without dissolution in a manner permitted by the Act. In
the event of a dissolution pursuant to clause (i) of the immediately preceding
sentence, the relative economic rights of each Class of Units immediately prior
to such dissolution shall be preserved to the greatest extent practicable with
respect to distributions made to Members pursuant to Section 7.3(c) below in
connection with the winding up of the Company, taking into consideration tax and
other legal constraints that may adversely affect one or more parties hereto and
subject to compliance with applicable laws and regulations, unless, with respect
to any Class of Units, holders of not less than 90% of the Units of such Class
consent in writing to a treatment other than as described above.
          (b) Actions Upon Dissolution. When the Company is dissolved, the
business and property of the Company shall be wound up and liquidated by the
Managing Member or, in the event of the unavailability of the Managing Member or
if the Managing Member shall so

 



--------------------------------------------------------------------------------



 



determine, such Member or other liquidating trustee as shall be named by the
Managing Member.
          (c) Priority. A reasonable time shall be allowed for the orderly
winding up of the business and affairs of the Company and the liquidation of its
assets pursuant to this Section 7.3 to minimize any losses otherwise attendant
upon such winding up. Upon dissolution of the Company, the assets of the Company
shall be applied in the following manner and order of priority: (i) to
creditors, including Members who are creditors, to the extent otherwise
permitted by law, in satisfaction of liabilities of the Company (including all
contingent, conditional or unmatured claims), whether by payment or the making
of reasonable provision for payment thereof; and (ii) the balance shall be
distributed to the Members in accordance with their respective Units pro rata as
to Units of each Class.
          (d) Cancellation of Certificate. The Company shall terminate when
(i) all of the assets of the Company, after payment of or due provision for all
debts liabilities and obligations of the Company, shall have been distributed to
the Members in the manner provided for in this Agreement and (ii) the
Certificate shall have been canceled in the manner required by the Act.
          (e) Return of Capital. The liquidators of the Company shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).
          (f) Hart Scott Rodino. Notwithstanding any other provision in this
Agreement, in the event the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), is applicable to any Member by reason of the
fact that any assets of the Company will be distributed to such Member in
connection with the dissolution of the Company, the distribution of any assets
of the Company shall not be consummated until such time as the applicable
waiting periods (and extensions thereof) under the HSR Act have expired or
otherwise been terminated with respect to each such Member.
          Section 7.4. Transfer by Members. No Member may Transfer or Pledge all
or any portion of its Units or other interests or rights in the Company except
to another Member or with the written consent of the Managing Member, which
consent may be provided or withheld, or subject to conditions, in the sole
discretion of the Managing Member; provided, however, that, subject to the
provisions of Section 7.5(c) (other than the provisions of Section 7.5(c)(v) to
the extent that such provisions relate to the delivery of legal and/or tax
opinions), without the consent of the Managing Member, a Member may, at any
time, Transfer any of such Member’s Units pursuant to the Exchange Agreement. In
addition, to the extent that the Managing Member determines in Good Faith that a
proposed Transfer would not violate Section 7.5(c) below, then the Managing
Member will not unreasonably withhold its consent to a Transfer (i) in the case
of any Member who is a natural Person, (A) upon the death of such Member
pursuant to applicable laws of descent and distribution or (B) to or among such
Person’s spouse and descendants (whether natural or adopted) and any trust,
partnership, limited liability company or similar vehicle established solely for
the benefit of (or the sole members or partners of which are) such Person, such
Person’s spouse and/or descendants, or (ii) to and among wholly owned
Subsidiaries of any Member, provided, however, that if any such wholly owned
Subsidiary will

 



--------------------------------------------------------------------------------



 



subsequently cease to be wholly owned by such Member, the Units so Transferred
must first be Transferred back to the original Member or another permitted
Transferee of such original Member. For the avoidance of doubt, it shall not be
unreasonable for the Managing Member to impose reasonable restrictions on the
number of Persons to whom a Member may make Transfers pursuant to clauses
(i) and (ii) of the preceding sentence, which restrictions need not be uniform
among holders of interests in the Company. Any purported Transfer or Pledge of
all or a portion of a Member’s Units or other interests in the Company not
complying with this Section 7.4 shall be void and shall not create any
obligation on the part of the Company or the other Members to recognize that
Transfer or Pledge or to deal with the Person to which the Transfer or Pledge
purportedly was made.
          Section 7.5. Admission or Substitution of New Members.
          (a) Admission. Without the consent of any other Person, the Managing
Member shall have the right to admit as a Substituted Member or an Additional
Member, any Person who acquires an interest in the Company, or any part thereof,
from a Member or an Assignee or from the Company. Concurrently with the
admission of a Substituted Member or an Additional Member, the Managing Member
shall forthwith (i) amend the Schedule of Members to reflect the name and
address of such Substituted Member or Additional Member and to eliminate or
modify, as applicable, the name and address of the Transferring Member with
regard to the Transferred Units and (ii) cause any necessary papers to be filed
and recorded and notice to be given wherever and to the extent required showing
the substitution of a Transferee as a Substituted Member in place of the
Transferring Member, or the admission of an Additional Member, in each case, at
the expense, including payment of any professional and filing fees incurred, of
such Substituted Member or Additional Member; provided that such expenses shall
not be payable with respect to a Substituted Member or Additional Member that is
or is to become an employee of the Company or any of its Subsidiaries, where the
issuance or Transfer of an interest in the Company to such Person is in
connection with their provision of services to the Company or any of its
Subsidiaries.
          (b) Conditions and Limitations. The admission of any Person as a
Substituted Member or an Additional Member shall be conditioned upon (i) such
Person’s written acceptance and adoption of all the terms and provisions of this
Agreement, either by (A) execution and delivery of a counterpart signature page
to this Agreement countersigned by the Managing Member on behalf of the Company
or (B) any other writing evidencing the intent of such Person to become a
Substituted Member or an Additional Member and such writing is accepted by the
Managing Member on behalf of the Company.
          (c) Prohibited Transfers. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit or other interest in the
Company be made by any Member or Assignee if:
          (i) such Transfer is made to any Person who lacks the legal right,
power or capacity to own such Unit or other interest in the Company;
          (ii) such Transfer would pose a material risk that the Company would
be a “publicly traded partnership” as defined in Section 7704 of the Code;

 



--------------------------------------------------------------------------------



 



          (iii) such Transfer would require the registration of such transferred
Unit or other interest in the Company or of any Class of Unit or other interest
in the Company pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Securities Exchange Act of 1934, as amended) or other non-U.S. securities laws
(including Canadian provincial or territorial securities laws) or would
constitute a non-exempt distribution pursuant to applicable provincial or state
securities laws;
          (iv) such Transfer would cause any portion of the assets of the
Company to become “plan assets” of any “benefit plan investor” within the
meaning of regulations issued by the U.S. Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations as modified by Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended from time to time; or
          (v) to the extent requested by the Managing Member, the Company does
not receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the Managing Member, as determined in the Managing Member’s sole
discretion.
          In addition, notwithstanding any contrary provision in this Agreement,
to the extent the Managing Member shall determine that interests in the Company
do not meet the requirements of Treasury Regulation section 1.7704-1(h), the
Managing Member may impose such restrictions on the Transfer of Units or other
interests in the Company as the Managing Member may determine to be necessary or
advisable so that the Company is not treated as a publicly traded partnership
taxable as a corporation under Section 7704 of the Code.
          Any Transfer in violation of Section 7.4 or this Section 7.5(c) shall
be null and void ab initio and of no effect.
          (d) Effect of Transfer to Substituted Member. Following the Transfer
of any Unit or other interest in the Company that is permitted under
Sections 7.4 and 7.5, the Transferee of such Unit or other interest in the
Company shall be treated as having made all of the Capital Contributions in
respect of, and received all of the distributions received in respect of, such
Unit or other interest in the Company, shall succeed to the Capital Account
balance associated with such Unit or other interest in the Company, shall
receive allocations and distributions under ARTICLE IV and ARTICLE V in respect
of such Unit or other interest in the Company and, if admitted as such in
accordance with Section 7.5, otherwise shall become a Substituted Member
entitled to all the rights of a Member with respect to such Unit or other
interest in the Company.
          Section 7.6. Additional Requirements. Notwithstanding any contrary
provision in this Agreement, for the avoidance of doubt, the Managing Member may
impose such vesting requirements, forfeiture provisions, Transfer restrictions,
minimum retained ownership requirements or other similar provisions with respect
to any interests in the Company that are outstanding as of the date of this
Agreement or are created hereafter, with the written consent of the holder of
such interests in the Company. Such requirements, provisions and restrictions
need

 



--------------------------------------------------------------------------------



 



not be uniform among holders of interests in the Company and may be waived or
released by the Managing Member in its sole discretion with respect to all or a
portion of the interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Managing Member shall not constitute the breach of this Agreement or of any
duty hereunder or otherwise existing at law, in equity or otherwise.
          Section 7.7. Mandatory Exchange. The Managing Member may, with the
consent of those Members (other than the Managing Member) holding not less than
75% of the Holdings Units (as such term is defined in the Exchange Agreement)
(excluding any Holdings Units held by the Managing Member) require all Members
holding Holdings Units to exchange all such units held by them pursuant to the
Exchange Agreement.
ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION;
TAX MATTERS
          Section 8.1. Books and Records. The Company shall keep at its
principal executive office (i) correct and complete books and records of account
(which, in the case of financial records, shall be kept in accordance with
GAAP), (ii) minutes of the proceedings of meetings of the Members, (iii) a
current list of the directors and officers of the Company and its Subsidiaries
and their respective residence addresses, and (iv) a record containing the names
and addresses of all Members, the total number of Units held by each Member, and
the dates when they respectively became the owners of record thereof. Any of the
foregoing books, minutes or records may be in written form or in any other form
capable of being converted into written form within a reasonable time. Except as
expressly set forth in this Agreement, notwithstanding the rights set forth in
Section 18-305 of the Act, no Member shall have the right to obtain information
from the Company.
          Section 8.2. Information.
          (a) The Members shall be supplied with all other Company information
necessary to enable each Member to prepare its federal, state, and local income
tax returns.
          (b) All determinations, valuations and other matters of judgment
required to be made for ordinary course accounting purposes under this Agreement
shall be made by the Managing Member and shall be conclusive and binding on all
Members, their Successors in Interest and any other Person who is a party to or
otherwise bound by this Agreement, and to the fullest extent permitted by law or
as otherwise provided in this Agreement, no such Person shall have the right to
an accounting or an appraisal of the assets of the Company or any successor
thereto.
          Section 8.3. Fiscal Year. The Fiscal Year of the Company shall be the
calendar year ending on December 31, unless otherwise determined by the Managing
Member in its sole discretion in accordance with Section 706 of the Code.

 



--------------------------------------------------------------------------------



 



          Section 8.4. Certain Tax Matters.
          (a) Preparation of Returns. The Managing Member shall cause to be
prepared all federal, state and local tax returns of the Company for each year
for which such returns are required to be filed and shall cause such returns to
be timely filed. The Managing Member shall determine the appropriate treatment
of each item of income, gain, loss, deduction and credit of the Company and the
accounting methods and conventions under the tax laws of the United States of
America, the several states and other relevant jurisdictions as to the treatment
of any such item or any other method or procedure related to the preparation of
such tax returns. Except as specifically provided otherwise in this Agreement,
the Managing Member may cause the Company to make or refrain from making any and
all elections permitted by such tax laws. As promptly as practicable after the
end of each Fiscal Year, the Managing Member shall cause the Company to provide
to each Member a Schedule K-1 for such Fiscal Year. Additionally, the Managing
Member shall cause the Company to provide to each Member, to the extent
commercially reasonable and available to the Company without undue cost, any
information reasonably required by the Member to prepare, or in connection with
an audit of, such Member’s income tax returns.
          (b) Consistent Treatment. Each Member agrees that it shall not, except
as otherwise required by applicable law or regulatory requirements, (i) treat,
on its individual income tax returns, any item of income, gain, loss, deduction
or credit relating to its interest in the Company in a manner inconsistent with
the treatment of such item by the Company as reflected on the Form K-1 or other
information statement furnished by the Company to such Member for use in
preparing its income tax returns or (ii) file any claim for refund relating to
any such item based on, or which would result in, such inconsistent treatment.
          (c) Duties of the Tax Matters Member. In respect of an income tax
audit of any tax return of the Company, the filing of any amended return or
claim for refund in connection with any item of income, gain, loss, deduction or
credit reflected on any tax return of the Company, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (A) the Managing
Member shall direct the Tax Matters Member to act for, and such action shall be
final and binding upon, the Company and all Members except to the extent a
Member shall properly elect to be excluded from such proceeding pursuant to the
Code, (B) all expenses incurred by the Tax Matters Member in connection
therewith (including attorneys’, accountants’ and other experts’ fees and
disbursements) shall be expenses of, and payable by, the Company, (C) no Member
shall have the right to (1) participate in the audit of any Company tax return,
(2) file any amended return or claim for refund in connection with any item of
income, gain, loss, deduction or credit (other than items which are not
partnership items within the meaning of Code Section 6231(a)(4) or which cease
to be partnership items under Code Section 6231(b)) reflected on any tax return
of the Company, (3) participate in any administrative or judicial proceedings
conducted by the Company or the Tax Matters Member arising out of or in
connection with any such audit, amended return, claim for refund or denial of
such claim, or (4) appeal, challenge or otherwise protest any adverse findings
in any such audit conducted by the Company or the Tax Matters Member or with
respect to any such amended return or claim for refund filed by the Company or
the Tax Matters Member or in any such administrative or judicial proceedings
conducted by the Company or the Tax Matters Member and (D) the Tax Matters
Member shall keep the Members reasonably apprised of the status of any such
proceeding. Notwithstanding the previous sentence, if a petition for a
readjustment to any partnership item included in a final

 



--------------------------------------------------------------------------------



 



partnership administrative adjustment is filed with a District Court or the
Court of Claims and the IRS has elected to assess income tax against a Member
with respect to that final partnership administrative adjustment (rather than
suspending assessments until the District Court or Court of Claims proceedings
become final), such Member shall be permitted to file a claim for refund within
such period of time as to avoid application of any statute of limitations which
would otherwise prevent the Member from having any claim based on the final
outcome of that review.
          (d) Tax Matters Member. The Company and each Member hereby designate
the Managing Member as the “tax matters partner” for purposes of Code
Section 6231(a)(7) (the “Tax Matters Member”).
          (e) Certain Filings. Upon the Transfer of an interest in the Company
(within the meaning of the Code), a sale of Company assets or a liquidation of
the Company, the Members shall provide the Managing Member with information and
shall make tax filings as reasonably requested by the Managing Member and
required under applicable law.
          (f) Section 754 Election. The Managing Member shall cause the Company
to make and to maintain and keep in effect at all times, in accordance with
Sections 734, 743 and 754 of the Code and applicable Treasury Regulations and
comparable state law provisions, an election to adjust basis in the event
(i) any Class A Unit is Transferred in accordance with this Agreement or the
Exchange Agreement or (ii) any Company property is distributed to any Member.
ARTICLE IX
MISCELLANEOUS
          Section 9.1. Separate Agreements; Schedules. The Managing Member may,
or may cause the Company to, without the approval of any other Member or other
Person, enter into separate agreements with individual Members with respect to
any matter, which have the effect of establishing rights for such individual
Members under this Agreement or any subscription agreement, or altering,
supplementing or amending the terms of this Agreement or any such subscription
agreement applicable to such individual Members; provided, however, that except
as permitted pursuant to Section 9.4, neither the Company nor the Managing
Member will enter into any such separate agreement that substantively adversely
affects the rights of another Member not a party thereto. The Managing Member
may from time to time execute and deliver to the Members schedules which set
forth information contained in the books and records of the Company and any
other matters deemed appropriate by the Managing Member. Such schedules shall be
for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.
          Section 9.2. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 



--------------------------------------------------------------------------------



 



          Section 9.3. Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
Successors in Interest; provided that no Person claiming by, through or under a
Member (whether as such Member’s Successor in Interest or otherwise), as
distinct from such Member itself, shall have any rights as, or in respect to, a
Member (including the right to approve or vote on any matter or to notice
thereof).
          Section 9.4. Amendments and Waivers. This Agreement may be amended,
supplemented, waived or modified by the written consent of the Managing Member
in its sole discretion without the approval of any other Member or other Person;
provided that except as otherwise provided herein (including, without
limitation, in Section 3.2(a)), no amendment may materially and adversely affect
the rights of a holder of Units, as such, other than on a pro rata basis with
other holders of Units of the same Class without the consent of such holder (or,
if there is more than one such holder that is so affected, without the consent
of a majority in interest of such affected holders in accordance with their
holdings of such Class of Units), provided further, however, that
notwithstanding the foregoing, the Managing Member may, without the written
consent of any other Member or any other Person, amend, supplement, waive or
modify any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect: (1) any amendment, supplement, waiver or modification
that the Managing Member determines to be necessary or appropriate in connection
with the creation, authorization or issuance of any Class of Units or other
Equity Securities in the Company or other Company securities in accordance with
this Agreement; (1) the admission, substitution, withdrawal or removal of
Members in accordance with this Agreement; (2) a change in the name of the
Company, the location of the principal place of business of the Company, the
registered agent of the Company or the registered office of the Company; (3) any
amendment, supplement, waiver or modification that the Managing Member
determines in its sole discretion to be necessary or appropriate to address
changes in U.S. federal income tax regulations, legislation or interpretation;
or (4) a change in the Fiscal Year or taxable year of the Company and any other
changes that the Managing Member determines to be necessary or appropriate as a
result of a change in the Fiscal Year or taxable year of the Company, including
a change in the dates on which distributions are to be made by the Company;
provided further, that the books and records of the Company shall be deemed
amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member, the adjustment of the Units or other
interests in the Company resulting from any issuance, Transfer or other
disposition of Units or other interests in the Company, in each case that is
made in accordance with the provisions hereof. If an amendment has been approved
in accordance with this agreement, such amendment shall be adopted and effective
with respect to all Members. Upon obtaining such approvals as may be required by
this Agreement, and without further action or execution on the part of any other
Member or other Person, any amendment to this Agreement may be implemented and
reflected in a writing executed solely by the Managing Member and the other
Members shall be deemed a party to and bound by such amendment.
          The Managing Member may, in its sole discretion, unilaterally amend
this Agreement on or before the effective date of the final regulations to
provide for (i) the election of a safe harbor under Proposed Treasury
Regulation Section 1.83-3(l) (or any similar provision) under which the fair
market value of a partnership interest (or interest in an entity treated as a

 



--------------------------------------------------------------------------------



 



partnership for U.S. federal income tax purposes) that is transferred is treated
as being equal to the liquidation value of that interest, (ii) an agreement by
the Company and each of its Members to comply with all of the requirements set
forth in such regulations and Notice 2005-43 (and any other guidance provided by
the Internal Revenue Service with respect to such election) with respect to all
partnership interests (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) transferred in connection with the performance
of services while the election remains effective, (iii) the allocation of items
of income, gains, deductions and losses required by the final regulations
similar to Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c),
and (iv) any other related amendments.
          No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
          Section 9.5. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing and shall be given to any
Member at such Member’s address or facsimile number shown in the Company’s books
and records, or, if given to the Company, at the following address:
FXCM Holdings, LLC
32 Old Slip
New York, New York 10005
Attention: Chief Financial Officer
with a copy (which shall not constitute notice to the Company) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Joshua Ford Bonnie
Facsimile: (212) 455-2502
          Each proper notice shall be effective upon any of the following:
(a) personal delivery to the recipient, (b) when sent by facsimile to the
recipient (with confirmation of receipt), (c) one Business Day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
(d) three Business Days after being deposited in the mails (first class or
airmail postage prepaid).
          Section 9.6. Counterparts. This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which shall be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.
          Section 9.7. Power of Attorney. Each Member hereby irrevocably
appoints the Managing Member as such Member’s true and lawful representative and
attorney in fact, in such

 



--------------------------------------------------------------------------------



 



Member’s name, place and stead, (a) to make, execute, sign and file all
instruments, documents and certificates which, from time to time, may be
required to set forth any amendment to this Agreement or which may be required
by this Agreement or by the laws of the United States of America, the State of
Delaware or any other state in which the Company shall determine to do business,
or any political subdivision or agency thereof and (b) to execute, implement and
continue the valid and subsisting existence of the Company or to qualify and
continue the Company as a foreign limited liability company in all jurisdictions
in which the Company may conduct business. Such power of attorney is coupled
with an interest and shall survive and continue in full force and effect
notwithstanding the subsequent withdrawal from the Company of any Member for any
reason and shall survive and shall not be affected by the death, disability,
incapacity, bankruptcy or dissolution of such Member. No power of attorney
granted in this Agreement shall revoke any previously granted power of attorney.
          Section 9.8. Entire Agreement. This Agreement, the Exchange Agreement,
the Tax Receivable Agreement and the other documents and agreements referred to
herein or entered into concurrently herewith embody the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein; provided that such other agreements and documents shall not be deemed to
be a part of, a modification of or an amendment to this Agreement. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, including the Original Agreement, the First
Amended and Restated Agreement and the Second Amended and Restated Agreement.
          Section 9.9. Remedies. Each Member shall have all rights and remedies
set forth in this Agreement and all rights and remedies that such Person has
been granted at any time under any other agreement or contract and all of the
rights that such Person has under any applicable law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security) to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by applicable law.
          Section 9.10. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          Section 9.11. Creditors. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditors of the Company or
any of its Affiliates, and no creditor who makes a loan to the Company or any of
its Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured or unsecured
creditor in accordance with applicable law.

 



--------------------------------------------------------------------------------



 



          Section 9.12. Waiver. No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or any other covenant, duty,
agreement or condition.
          Section 9.13. Further Action. The parties agree to execute and deliver
all documents, provide all information and take or refrain from taking such
actions as may be necessary or appropriate to achieve the purposes of this
Agreement.
          Section 9.14. Delivery by Facsimile or Email. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.
          Section 9.15. Non-Occurrence of IPO. Notwithstanding any other
provision of this Agreement (including Section 9.4), in the event that the
initial public offering of the Class A common stock of the Managing Member is
not consummated prior to the date that is 10 business days after the date of
this Agreement, then this Agreement shall automatically, with no action required
by any Member, on such date be amended and restated in its entirety back to the
Second Amended and Restated Agreement and upon such automatic amendment and
restatement of this Agreement, this Agreement shall be of no force and effect.
Notwithstanding any other provision of this Agreement (including Section 9.4),
this Section 9.15 may not be amended prior to the consummation of the initial
public offering of the Class A common stock of the Managing Member.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Third Amended and
Restated Limited Liability Company Agreement.

            MANAGING MEMBER

FXCM INC.
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Secretary and General Counsel        OTHER MEMBERS

Each Other Member set forth on Annex A hereto
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Attorney-in-fact   

 